Citation Nr: 0302726	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  97-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to increased rating for residuals of an avulsion 
injury to the left thigh with fracture of the distal left 
femur, currently evaluated at 20 percent disabling, to 
include entitlement to a separate compensable rating for 
residual scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from February 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which ultimately increased the 
evaluation for the service-connected residuals of an avulsion 
injury to the left thigh with fracture of the distal left 
femur to 20 percent disabling from 10 percent, effective 
January 1997.

At a personal hearing the issue of secondary service 
connection was raised.  This was denied by rating action of 
September 2002 and in a supplemental statement of the case 
(technically a statement of the case as to this issue).  
Neither a notice of disagreement nor a substantive appeal has 
been submitted.  As such the Board has no jurisdiction of the 
issue and the decision herein is limited to the decision set 
forth on the title page.


FINDINGS OF FACT

1.  In June 1971, as a result of a motor vehicle accident 
while serving in Vietnam, the veteran incurred a closed 
midshaft fracture of the left femur, a large circular 
avulsion of skin and vastus medialis, left knee, and a minor 
fracture of the left adductor tubercle.  Neither injury 
included nerve or artery involvement.  A March 1972 rating 
decision granted service connection for the residuals of a 
fracture.  A 20 percent rating is currently assigned.  
Subsequently, a donor site scar of the right thigh was 
service connected as noncompensably disabling.

2.  The residuals of the veteran's avulsion injury to the 
left thigh with fracture of the distal left femur are 
manifested by a normal appearing left knee, except for an 
oblong anteromedial scar, which measures 5-1/2 centimeters 
(2-3/16 inches) in the long axis and 3 centimeters (1-1/8 
inches) in the shorter axis, with the long axis being in the 
long axis of the limb.  There also is a 3 centimeter (1-1/8 
inch) linear scar attached to the aforementioned scar, and 
the combined scars give the appearance of a tadpole.  There 
is an irregular wound approximately 3 inches in diameter on 
the medial aspect of the left knee joint about 1/2 inch above 
the left knee joint.  It is depressed about 1 inch from the 
surrounding tissues, and appears to have loss of subcutaneous 
tissue and muscle.

3.  The scar of the left thigh is a healthy, stable scar, 
which is neither tender nor painful and does not limit motion 
but is freely moveable, and it is less than six square inches 
in area. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
the veteran's service- connected avulsion injury to the left 
thigh with fracture of the distal left femur have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.41, 4.56, 4.73, 
Diagnostic Code (DC) 5315 (2002).

2.  The criteria for a separate compensable evaluation for 
scar, left thigh, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.118, Diagnostic Code (DC) 7803-7805 (prior to August 30, 
2002), DC 7803-7805 (effective August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There also have been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that all relevant facts have been 
properly developed.  This case has been the subject of two 
prior Board decisions which resulted in remands to the RO.  
In the December 2000 Board decision a copy of which the 
veteran received, the Board directed the RO to comply with 
the duty to assist as provided in the VCAA.  In response 
thereto, the RO, in a January 2001 letter, informed the 
veteran of the evidence needed to substantiate his claim and 
the evidence considered to date.  The RO also informed the 
veteran of the additional evidence he needed to submit to 
substantiate his claim.  Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations, and the Board may now decide the case on its 
merits.

Factual background

Historically, the veteran was granted service connection for 
his left thigh injury, and residuals, in a March 1972 rating 
decision, which evaluated it as 0 percent disabling.  An 
august 1996 rating decision increased that evaluation to 10 
percent, effective March 1996.  In January 1997, the veteran 
applied for an increased rating on the basis that his 
disability had worsened.  Specifically, he stated that he had 
increased pain in his left leg and knee and decreased range 
of motion, and his left leg buckled uncontrollably without 
warning.  The June 1998 rating decision increased the 
veteran's evaluation to 20 percent and also changed the DC 
under which he is rated from 38 C.F.R. § 4.71a, DC 5255 
(impairment of femur) to 38 C.F.R. § 4.73, DC 5315 (2002) 
(pelvic girdle and thigh, muscle group XV).  The rating was 
for moderately severe muscle damage.

The statements and testimony of the veteran, and his wife, 
and the presentations of the veteran's representative, 
reflect clearly that the main basis of the veteran's claim 
for an increased rating, is the disorder of his left knee 
and, to a lesser extent, the veteran's left hip.  During an 
October 1997 RO Hearing before a Decision Review Officer 
(DRO), the transcript (T) thereof reflects that the veteran's 
representative emphasized the findings of VA medical 
examinations of the veteran's left knee and the reported 
findings regarding the veteran's limited range of motion for 
those joints.  (T, pp. 1-2)  The veteran's representative 
also entered into the record and claim file, the results of a 
March 1997 private MRI, which diagnosed the torn medial 
meniscus, as well as extensive VA physical therapy records 
regarding the veteran's left knee.  (T. p. 15)  The veteran 
testified that, since his injury, his left knee has been the 
primary source of his problems.  (T. p. 6)   He testified 
further as to how the left knee would give the sensation of 
imminent giving-way, primarily when descending stairs, and 
that it's difficult for him to kneel or squat, which is 
required in his employment as a maintenance supervisor.  The 
veteran also testified to purchasing an over-the-counter 
brace for his left knee which provided some relief.  (T, p. 
12)

In his final summation to the DRO, the veteran's 
representative asserted that, due to the asserted medical 
evidence of instability of the veteran's left knee, that the 
veteran should be rated under DCs for the knee, which allow 
separate ratings for knee instability and painful motion due 
to arthritis.  38 C.F.R. § 4.71a, DC 5003, 5257.

Analysis

There is no issue with regards to the origin of the scar on 
the veteran's left thigh.  It is a residual of his avulsion 
injury.  It has been noted that there was a laceration to the 
knee without involvement of the joint.  The RO denied a 
separate compensable evaluation because it is asymptomatic.  
The Board finds that the scar is appropriately evaluated as 
part of the avulsion injury residuals, and that it does not 
meet the criteria for a separate compensable evaluation.

Prior to August 31, 2002, to qualify for a separate 
compensable rating, a scar other than a disfiguring one on 
the head, face, or neck, or one due to burns, had to manifest 
poor nourishment, repeated ulceration, tenderness, or pain on 
objective demonstration.  38 C.F.R. § 4.118, DC 7800-7804 
(prior to August 31, 2002).  Otherwise, the scar must limit 
the function of the part affected.  DC 7805.  The veteran's 
scar, left thigh, does not manifest any of these criteria, as 
the March 2002 medical examination report reveals that it is 
healthy and freely movable.

Effective August 31, 2002, to qualify for a separate 
compensable rating, a scar similar to the veteran's must be 
deep and occupy an area of six square inches (39 square 
centimeters) or larger, or cause limited motion.  DC 7801 
(Note 2, defines a deep scar as one associated with 
underlying soft tissue damage).  Otherwise, the scar must 
limit the function of the affected part, which, in the 
veteran's case, is the thigh.  DC 7805.  Ratings for tender 
and painful scarring could be assigned.  These new criteria 
are not so dissimilar from those previously in effect as to 
prejudice the veteran by their application.

A March 2000 medical examination report reveals that the 
veteran's wound, left thigh, appears to have loss of 
subcutaneous tissue and muscle, which classifies it as a deep 
scar.  The March 2002 medical examination report, however, 
reveals that the scar's dimensions are less than 39 square 
centimeters.  Further, it is not clinically shown that the 
scar, left thigh, limits the function of the veteran's left 
thigh.  The scar is not described as repeated ulcerated, nor 
is it shown to be objectively tender and painful.  Therefore, 
the veteran's scar, left thigh, appropriately is rated as 
part of the avulsion injury residuals, rather than via a 
separate compensable evaluation.  38 C.F.R. § 4.118, DCs 
7801, 7805 (effective August 31, 2002).

With regards to the issue of an increased rating for 
residuals of the avulsion injury to the veteran's left thigh, 
it is again noted that there was apparently no left knee 
joint involvement with the initial injury.  Examiners have 
concluded that medically, there is no relationship between 
the veteran's service connected injury and his torn medial 
meniscus.  As stated above, the veteran and his 
representative asserted that his disability is now more 
severe because of the symptomatology of his knee.  VA Medical 
examinations have determined that it is not connected to the 
avulsion injury.  Therefore, the Board must assess the 
avulsion injury residuals on the basis of its own severity.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991 and 
Supp. 2002); 38 C.F.R. Part 4 (2002).  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness. Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending. 
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.

The June 1998 rating decision, which increased the veteran's 
evaluation to 20 percent, changed the DC under which the 
veteran is rated to DC 5315, which rates injury to muscle 
group XV.  Although DC 5255 specifically addresses injury to 
the femur, rating the veteran thereunder will not be more 
favorable, especially in light of the Board's finding 
regarding his left knee joint.  Specifically, the service-
connected avulsion injury, left thigh, and residuals, has not 
caused any left knee joint disability, according to VA 
medical opinion.  In fact, it is arguable that the veteran's 
current disability picture would even warrant a 10 percent 
rating under DC 5255.  The Board eschews that approach, 
however, because the veteran's current rating has been in 
effect since June 1998 and because the veteran's injury was 
an avulsion injury which involved a muscle.

The applicable law on rating muscle disabilities primarily 
envision penetrating wounds to muscle tissue via a bullet or 
other projectile.  38 C.F.R. § 4.56 (2002).  Nonetheless, VA 
recognizes that not every disability will neatly meet all the 
criteria of a specific DC.  38 C.F.R. § 4.21 (2002).  A June 
1971 clinical record entry specifically states that the 
veteran's injuries included a 4 inch circular avulsion of 
skin and vastus medialis, and this description is signed by a 
physician.  The vastus medialis is a muscle.  STEDMANS MEDICAL 
DICTIONARY, p. A-22 (27th Ed.).  Accordingly, the veteran's 
injuries did include a muscle injury, albeit not via a bullet 
or other projectile.  Therefore, the Board will use DC 5315 
to review the claim for increase evaluation.

For purposes of DCs 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56(d) (2002).  
The evaluation criteria for evaluation of muscle group injury 
was changed, effective July 3, 1997, which was after the 
veteran filed his claim for an increased evaluation.  For a 
classification of moderately severe disability, the pre-July 
3, 1997, criteria required a wound with debridement or 
prolonged infection, or with sloughing of soft parts, 
intermuscular cicatrization.  History would include prolonged 
period for treatment of wound of severe grade.  Objective 
findings would include indications on palpation of moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).

The pre-July 3, 1997, criteria for a classification of severe 
disability included shattering bone fracture with extensive 
debridement or prolonged infection, or with sloughing of soft 
parts, intermuscular binding and cicatrization.  History is 
similar to that for moderately severe but in aggravated form.  
Objective findings would include extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups.  X-ray may show minute multiple 
scattered foreign bodies.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  
Muscles soft and flabby in wound area, and do not swell and 
harden normally in contraction.  38 C.F.R. § 4.56(d) (July 1, 
1997).

For a classification of moderately severe disability, the 
post-July 3, 1997, criteria require a wound with debridement 
or prolonged infection, or with sloughing of soft parts, 
intermuscular scarring.  History would include prolonged 
hospitalization for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability.  Objective findings would include indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of muscles compared to with sound side.  
Tests of strength and endurance of muscle groups involved 
(compared with sound side) demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2002).

The post-July 3, 1997, criteria for a classification of 
severe disability include bone shattering fracture or open 
comminuted fracture, and there is no diagnosis of 
intermuscular binding and scarring with extensive debridement 
or prolonged infection, or with sloughing of soft parts, 
intermuscular binding and scarring.  History includes 
prolonged hospitalization for treatment.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability.  Objective findings include ragged, depressed, 
and adherent scars indicating wide damage to muscle groups.  
X-ray may show minute multiple scattered foreign bodies.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  38 C.F.R. § 4.56(d)(4) (2002).

While the substantive bottom line is the same under either 
the pre-July 3, 1997, criteria or the post-July 3, 1997, 
criteria; nonetheless, the post-July 3, 1997, criteria are 
slightly more favorable.  For example, for a classification 
of moderately severe disability under the former, history 
would include prolonged period of treatment for a severe 
wound, whereas the post-July 3, 1997, criteria require a 
history of prolonged treatment of wound.  Thus, the Board 
will apply the post-July 3, 1997, criteria to make its 
determination.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Applying these criteria, the Board finds that the veteran's 
disability more closely approximates the classification of 
moderately severe than that of moderate, 38 C.F.R. 
§§ 4.56(d)(2), (d)(3) (2002), which merits an evaluation of 
20 percent disabling.  DC 5315.  While the veteran's 
residuals of the avulsion injury do not manifest all of the 
criteria and objective findings reflected for moderately 
severe, i.e., prolonged infection or intermuscular scarring, 
his symptomatology does meet two key criteria:  1) the 
clinical record reflects that the avulsion required 
debridement, hospitalization for several weeks; and 2) one of 
the residuals is a 1 inch depression with loss of 
subcutaneous tissue and muscle.  Further, the veteran 
developed a brief infection of unknown etiology during 
treatment which responded promptly to medication.  38 C.F.R. 
§ 4.56(d)(3) (2002).

The higher classification of severe disability, which merits 
a rating of 30 percent, is not warranted because the 
debridement of the veteran's avulsion was not extensive and 
there was no bone shattering fracture or open comminuted 
fracture, and there is no diagnosis of intermuscular binding 
and scarring, or any of the other applicable symptomatology 
for severe muscle injury.  38 C.F.R. § 4.56(d)(4) (2002).

Accordingly, the veteran's residuals of an avulsion injury to 
the left thigh with fracture of the distal left femur, more 
closely approximates the criteria of a moderately severe 
muscle injury disability and is reasonably and appropriately 
evaluated as 20 percent disabling.  38 U.S.C.A. § 5107(b) 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 
4.56(d)(4), 4.73, DC 5315 (2002).




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for residuals of an 
avulsion injury to the left thigh with fracture of the distal 
left femur, to include a separate compensable rating for 
residual scarring, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

